NUMBER 13-18-00210-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

THE STATE OF TEXAS,                                                            Appellant,

                                            v.

REYNALDO MARTINEZ JR.,                                                          Appellee.


               On appeal from the County Court at Law No. 2
                        of Victoria County, Texas.


                          ORDER OF ABATEMENT
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      Counsel for appellee, George J. Filley III, has notified this Court that he has filed a

motion to withdraw as counsel with the trial court. According to the motion, counsel

entered into a pro bono/substantially reduced fee representation contract to represent

defendant for purposes of trial only.    Counsel moves the trial court to allow him to

withdraw and that a practitioner of criminal appellate law be appointed to represent
appellee. Because it is unclear whether appellee is entitled to appointed counsel on

appeal, we ABATE and REMAND this cause as follows.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning whether appellee is indigent and

entitled to court-appointed counsel and if appellee is not indigent, whether appellee has

retained new counsel or waives his right to counsel and elects to proceed pro se.

       If the trial court determines that appellee does want to continue the appeal and

that appellee is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellee in this appeal. If new counsel is appointed,

the name, address, email address, telephone number, and state bar number of said

counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       IT IS SO ORDERED.

                                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of January, 2019.


                                              2